 



Exhibit 10.3
SEPARATION AGREEMENT
     This Separation Agreement (hereinafter “Agreement”) is made and entered
into this 31st day of December, 2007 (the “Effective Date”), by and between
ENERGY WEST, INC. (hereinafter “Company”) and DAVID CEROTZKE (hereinafter
“Employee”).
     WHEREAS, Company and Employee have agreed to terminate Employee’s
employment, which termination shall include the termination of all of Employee’s
prior employment contracts as amended on January 1, 2006 (collectively the
“Employment Agreement”).
     WHEREAS, this Separation Agreement has been entered into based upon
Employee’s termination of his employment with the Company for “Good Reason” as
provided for under paragraph 4(e) of his June 23, 2004 Employment Agreement.
     NOW THEREFORE, in consideration of certain benefits provided herein to
Employee, and in consideration of the other promises and agreements contained
herein and other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged, and intending to be legally bound, the Company
and Employee agree as follows:
     1. Termination of Employment. Employee and the Company hereby agree that
Employee’s employment with the Company shall cease effective January 1, 2008,
and that the last day Employee shall report to work will be December 31, 2007.
Upon Employee’s termination, the Company shall pay to Employee a lump sum amount
within thirty (30) days after Employee’s termination date for the payments due
to Employee as set forth in paragraph 5(a) of his June 23, 2004 Employment
Agreement which paragraph is incorporated herein by reference as if fully
rewritten herein.
     2. Severance Allowance. In exchange for the promises contained in this
Agreement and the release of claims and covenants not to sue as set forth below,
the Company shall provide Employee with a severance package equal to that set
forth in Exhibit “A” attached hereto and incorporated herein as if fully
rewritten. The Company will also agree to provide Employee and his family with
Company health benefits as set forth in the First Amendment to Employee’s
Employment Agreement, after which time the Employee will have access to COBRA
continuation coverage in accordance with Company policy and federal law. All
payments due under the Exhibit “A” schedule shall be paid in accordance with the
payment schedule set forth in either Exhibit “A” or, as applicable, paragraph
5(b) of his June 23, 2004 Employment Agreement which provision is incorporated
herein by reference as if fully rewritten herein.
     3. Release and Covenant Not to Sue. Employee, for himself and his
dependents, successors, assigns, heirs, executors, and administrators, and his
legal representative of every kind, hereby releases, dismisses, remises, and
forever discharges the Company, including its predecessors, parents,
subsidiaries, divisions, related or affiliated companies, officers, directors,
stockholders, members, employees, heirs, successors, assigns, representatives,
agents, and counsel from any and all arbitrations, claims, including claims for
attorney’s fees, demands, damages, suits, proceedings, actions, and/or causes of
action of any kind and every description, whether known or unknown, which
Employee now has or may have had for, upon, or by reason of any cause
whatsoever, and Employee covenants not to sue or assert any such arbitrations,
claims, demands, damages, suits, proceedings, actions, and/or causes of action
of any kind in every description, whether known or unknown, against the Company,
including but not limited to:

 



--------------------------------------------------------------------------------



 



  A.   Any and all claims arising out of or relating to Employee’s employment by
or service with the Company;     B.   Any and all claims arising out of or
relating to his Employment Agreement except as to those claims and agreements
contained herein under paragraph 2 and the Exhibit “A”.     C.   Any and all
claims of discrimination, including but not limited to claims of discrimination
on the basis of sex, race, age, national origin, marital status, religion, or
handicap, including specifically, but without limiting the generality of the
foregoing, any claims under the Age Discrimination in Employment Act, as
amended, Title VII of the Civil Rights Act of 1964, as amended, the Americans
with Disabilities Act, and all applicable state of Montana statutes pertaining
to any and all employment matters are causes of actions that could be brought by
the Employee against the Company;     C.   Any and all claims of wrongdoing or
unjust discharge or breach of any oral or written contract or promise, express
or implied, defamation, promissory estoppel, and any claim based on any
employment policy or practice, and any other common law claim.

Employee understands and acknowledges that the Company does not admit any
violation of law, liability, or invasion of any of his rights and that any such
violation, liability or invasion is expressly denied. The consideration provided
under this Agreement is made for the purpose of settling and distinguishing all
claims and rights that Employee ever had or now may have against the Company to
the extent provided for in this Agreement. Employee further agrees and
acknowledges that no representations, promises, or inducements have been made by
the Company other than as appear in this Agreement. Employee further agrees and
acknowledges that the Release provided for in this paragraph releases claims to
and including the date of this Agreement; excluded from the Release paragraph
are: (i) Employee’s rights to vested benefits and benefit
continuation/conversion rights under the Company sponsored employee benefits
plans and (ii) Employee’s rights to enforce this Agreement.
     4. Execution of Agreement. Employee has been advised by the Company to
consult with legal counsel prior to the executing this Agreement and the release
provided for herein. Employee has had an opportunity to consult with and to be
advised by legal counsel of his choice, and fully understands the terms of this
Agreement and enters into this Agreement freely, voluntarily, and intending to
be bound. Employee acknowledges that he has been given a period of twenty-one
(21) days to review and consider the terms of this Agreement, and the release
contained herein, prior to its execution and that he may use as much of the
twenty-one (21) day period as he desires. Employee may, within seven (7) days
after execution, revoke this Agreement. Revocation shall be made by delivering a
written notice of revocation to James Garrett, President, 8500 Station Street,
Mentor, Ohio 44060. For such revocation to be effective, written notice must be
actually received by James Garrett no later than the close of business on the
seventh (7th) day after Employee executes this Agreement. If Employee does
exercise his right to revoke this Agreement, all the terms and conditions of the
Agreement shall be of no force and effect and the Company shall not have any
obligation to make payments to provide benefits to Employee as set forth in
Paragraph Two (2) of this Agreement.

2



--------------------------------------------------------------------------------



 



     5. Continued Availability and Cooperation. Employee shall cooperate fully
with the Company and with the Company’s counsel in connection with any business
matter in which Employee was involved or has knowledge in any present and future
or actual or threatened litigation or administrative proceedings involving the
Company that relates to events, occurrences, or conduct occurring or claims to
have occurred during the period of Employee’s employment by the Company. This
cooperation by Employee includes, but is not limited to:

  A.   Making himself reasonably available for interviews and discussions with
Company employees and the Company’s counsel;     B.   If depositions or trial
testimony were to occur, making himself reasonably available and cooperating in
the preparation therefor as and to the extent that the Company or the Company’s
counsel reasonably request;     C.   Refraining from impeding in any way in a
prosecution or defense by the Company or the government or any such litigation
or administrative proceeding; and     D.   Cooperating fully in the development
and presentation of the Company’s prosecution or defense of such litigation or
administrative proceeding.     E.   Cooperating in training Employee’s
replacement, whether that replacement is a new employee or a current employee to
whom Employee’s current duties are distributed.     F.   Performing Employee’s
job duties in a manner acceptable to the Company.

     From the effective date of this Agreement and for any period of time which
is mutually agreeable to both the Company and Employee, Employee shall continue
to provide cooperation to the Company with respect to projects undertaken by the
Company where Employee’s prior knowledge with respect to, or prior involvement
in, such or similar projects would be relevant to advancement or such projects,
provided that such cooperation shall but subject to Employee’s time constraints.
The Company will reasonably endeavor to schedule the assistance provided for in
this paragraph at times not conflicting with the scheduled personal obligations
of the Employee, the reasonable requirements of any future employer of Employee
or with the requirements of any third party with whom Employee has a business
relationship that provides remuneration to Employee. Employee shall be
reimbursed for any out of pocket expenses incurred by Employee in regard to any
such requests.
     6. Confidentiality and Other Agreements. As additional consideration,
Employee agrees that, except to the extent otherwise required by law, Employee
will keep secret all confidential matters of the Company, refrain from
disclosing to clients, competitors, or the media any information concerning the
Company’s operations and deliver promptly to the Company all equipment,
memoranda, notes, records, reports, and other documents, and all copies thereof,
not heretofore delivered with respect to any such confidential matters and other
proprietary information which the Company may then possess or have under his
control, and otherwise comply with the Section 8, 9 and 10 of his Employment
Agreement.
     7. Company Property. Employee agrees to return to the Company all Company
property in his possession, including but not limited to, keys, computers,
computer programs, files, and other such things upon execution of this
Agreement.
     8. Nonsolicitation. During the period of his business affiliation with, or
employment by, the Company and for a period of two years after the Executive’s
termination of employment for any reason whatsoever, the Executive will not
directly or indirectly, individually or as a consultant to, or as employee,
officer, director, stockholder, partner or other owner or participant in any
business entity other than the Company, solicit or endeavor

3



--------------------------------------------------------------------------------



 



to entice away from the Company, or otherwise materially interfere with the
business relationship of the Company with, (i) any person who is, or was within
the 12-month period immediately prior to the termination of the Executive’s
business affiliation with or employment by the Company, employed by or
associated with the Company as a consultant or (ii) any person or entity who is,
or was within the 12-month period immediately prior to the termination of the
Executive’s business affiliation with or employment by the Company, a customer
or client of the Company.
     9. Successors and Binding Agreement. This Agreement will be binding upon
and enure to the benefit of the Company and any successor of or to the Company,
including, without limitation, any person acquiring directly or indirectly all
or substantially all of the business and/or assets of the Company whether by
purchase, merger, consolidation, reorganization, or otherwise, and such
successor shall thereafter be deemed included in the definition of “Company” for
purposes of this Agreement, but will not otherwise be assignable or delegable by
the Company. This Agreement will enure to the benefit of and be enforceable by
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees. This Agreement is personal in
nature and none of the parties hereto will, without the consent of the other
parties, assign, transfer, or delegate this Agreement or any rights or
obligations hereunder except as expressly provided for in this Agreement.
     10. Miscellaneous. The death or disability of Employee following the
execution of this Agreement will not effect or revoke this Agreement or any of
the obligations of the parties hereto. No provision of this Agreement may be
modified, waived, or discharged unless such waiver, modification, or discharge
is agreed to in writing, signed by Employee and the Company. No waiver by either
party hereto at any time of any breach by the other party hereto or compliance
with any condition or provisions of this Agreement to be formed by sch other
party will be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No Agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof, have been made by any of the parties that are not set
forth expressly in this Agreement and every one of them, if, in fact, there have
been any, is hereby terminated without liability or any other legal effect
whatsoever.
     11. Entire Agreement. This Agreement constitutes the entire Agreement among
the parties hereto with respect to the subject matter hereof and supersedes all
prior verbal or written agreements, covenants, communications, understandings,
commitments, representations or warranties, whether oral or written, by and
party hereto or any of his or its representatives pertaining to such subject
matter, except for any confidentiality or non-compete agreement(s) Employee has
previously entered into with the Company.
     12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Montana, without reference to its
principles of conflict of law.
     13. Validity. The invalidity or enforceability of any provisions of this
Agreement will not effect the validity of enforceability of any other provision
of this Agreement which will nevertheless remain in full force and effect.
     14. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
together will constitute one in the same agreement.
     15. Captions and Paragraph Headings. Captions and paragraph headings used
herein are used for convenience and are not part of this Agreement and will not
be used in construing it.

4



--------------------------------------------------------------------------------



 



     16. Further Assistance. Each party shall execute such additional documents,
and do such additional things, as may reasonably be requested by the other party
to effectuate the purpose and provisions of this Agreement.
     17. Board Approval. This Agreement is subject to the approval of the Board
of Directors of the Company, which approval shall be contained in a Board of
Directors resolution.
     18. Indemnification. The indemnification provision contained in paragraph
12(h) of the June 23, 2004 Employment Agreement are incorporated in this
Separation Agreement are incorporated and made a part of this Separation
Agreement as if fully rewritten herein, provided however, no indemnification
shall be given Employee for matters involving any fraudulent acts on the part of
the Employee.
     WHEREFORE, the parties have executed and delivered this Separation
Agreement on the last date set forth below.

            ENERGY WEST, INC.
    Date: December 17, 2007  By:   /s/ James Garrett         James Garrett,
President             

            EMPLOYEE
    Date: December 17, 2007  By:   /s/ David Cerotzke         David Cerotzke   
         

5



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Termination obligation due Dave Cerotzke
Upon termination for Good Reason

     
Base Salary
  $170,000
EA section 5(b)(A)
   
 
   
Bonus at target 50%
   
EA section 5(b)(A)
  $85,000
 
   
Bonus prorated for current year
  $42,500
Assumes severance date is Jan. 1 prorate (183/365)
   
EA section 5(b)(B)
   
 
   
Stock Option Buyout of unvested Stock Options
  $68,700*
 
   
Outplacement 5(b)(C)
  $10,000**
 
   
Total Payment
  $376,200 (of which $10,000
 
                    is contingent)**

*To be paid to D. Cerotzke in a lump sum within 30 days of his termination date.
**To be paid to the executive search company subsequently retained by David
Cerotzke for any such service either now or in the future.

6